Citation Nr: 0427358	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  99-19 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the Army from April 1946 
to May 1947. 

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran had a hearing at the RO in July 1999.  In 
addition, he had a Travel Board hearing with the undersigned 
Judge from the Board at the RO in March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).  

VA requested the veteran's service medical/dental records as 
well as sick/morning report and Surgeon General's Office 
(SGO) reports for unit assignment 277th or 377th dated from 
April 1946 to May 1947 for remarks pertaining to a truck 
accident from the National Personnel Records Center (NPRC) in 
March 2000.  NPRC responded in July 2000 that the search was 
unable to locate any additional service medical records 
including SGO or morning/sick reports as further information 
was needed concerning the veteran's duty assignment (unit, 
company, battalion, or battery).  In this case, the RO failed 
to submit another more detailed request for the veteran's SGO 
or morning/sick reports to NPRC including more specific 
details of the veteran's duty assignment during active 
service.  VA will make as many requests as are necessary to 
obtain relevant records from a Federal Department or agency, 
and will end its efforts only if VA concludes that the 
records do not exist or that further efforts would be futile.  
See 38 C.F.R. 3.159 (c)(2) (2003).

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  See 
38 C.F.R. § 3.159(c) (2003).  In the March 2004 hearing 
transcript the veteran indicated that he had received 
treatment from treatment providers listed below for his 
claimed psychiatric disability after separation from service.

To fully comply with its duty to assist, VA must provide an 
examination that includes of review of the record of prior 
care and, if necessary to decide a claim, VA must obtain a 
medical opinion regarding nexus between a current disability 
and an in-service injury or disease.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Green v. Derwinski, 1 Vet. 
App. 121 (1991) (examiner must review the record to be fully 
informed).  In this case, the veteran's service medical 
records do not indicate that he suffered from the claimed 
psychiatric disability during active service.  However, based 
on additional evidence of record, private physicians as well 
as a VA treatment provider have opined that there is a 
possibility that the veteran's current diagnosed disability 
of schizoaffective disorder is related to his active military 
service.  VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if the VA determines it is necessary to decide the claim.  
See 38 C.F.R. § 3.159(c)(4) (2003).  

If another examination is needed to obtain the medical 
opinion requested, the appellant is hereby notified that it 
is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2003).  
In view of the foregoing, this case is REMANDED for the 
following:


1. The RO should obtain any additional 
treatment records for the veteran's 
claimed psychiatric disability from the VA 
Medical Center (Mental Health Center) in 
Brooklyn, New York for the period of March 
1997 to the present.

2.  The veteran's Separation 
Qualification Record indicates that he 
was a light truck driver while serving in 
Korea with the 1024th Corps.  The RO 
should obtain any further information 
needed concerning the veteran's unit, 
company, battalion, or battery by 
contacting the veteran for such 
information.  After any further 
clarification is obtained from the 
veteran, the RO should attempt to obtain 
copies of pertinent morning/sick/SGO 
reports for his units of assignments 
during the active service for the 
following time periods: from October 1946 
to December 1946 and from January 1947 to 
March 1947.  If no SGO or sick/morning 
reports can be found during these time 
periods, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

3.  The RO should then secure a VA 
medical opinion to determine the etiology 
of the veteran's current claimed 
disability of schizoaffective disorder 
and whether any psychiatric disability 
was incurred in or aggravated by active 
service.  If an examination of the 
veteran is needed to obtain such an 
opinion, an examination should be 
scheduled.  After a full review of the 
veteran's claims folder, the examiner 
should indicate whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
diagnosed condition of schizoaffective 
disorder was incurred in or aggravated by 
service.  The claims folder and a copy of 
the REMAND should be made available to 
the examiner for review.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
schizoaffective disorder.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits since June 2003.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


